Citation Nr: 1220982	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-30 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a Department of Veterans Affairs medical facility in 1956.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran contends that he currently has hepatitis C as a result of blood transfusions he received at a VA hospital in 1956, while undergoing treatment for burn injuries.  In support of his contentions, the Veteran submitted private hospital treatment records dating from April 2000 to June 2005, indicating serology tests positive for hepatitis C as early as May 2001.  The Veteran also submitted a May 2006 letter from his private treating physician, Peter J. Bernheim, M.D., indicating that he had treated the Veteran since April 2001 when he was referred by Dr. Paulette Galbraith, because of a positive hepatitis C test.  The physician indicated that the Veteran's only identifiable risk factor was a history of the blood transfusions in the 1950s, during treatment for a severe burn injury.  The Veteran also submitted a copy of a VA hospital narrative summary dated in February 1957, showing that he underwent further surgery for keloids that had formed at his burn and skin graft sites.  

Disability compensation is awarded for a qualifying additional disability as if the additional disability were service connected, if it is not the result of the Veteran's willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination.  The proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(b), (c) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

VA attempted to secure copies of the Veteran's complete VA treatment records in 1956 and 1957; however, those treatment records are unavailable and were likely destroyed.  Likewise, while Dr. Bernheim indicates he has treated the Veteran since April 2001 for his hepatitis C and identifies other physicians who provide treatment for the Veteran, no treatment records from these physicians have been associated with the Veteran's claims file.  VA should attempt to obtain all relevant private treatment records to gain a complete history and record of the Veteran's currently diagnosed hepatitis C.

There also is no medical opinion of record that completely addresses all the medical issues raised with respect to the Veteran's claim.  A VA physician should review the Veteran's claims file and offer an opinion as to whether it is as likely as not that the Veteran's hepatitis C is the result of any poor treatment, carelessness, negligence, lack of proper skill, or error in judgment, on VA's part in providing him blood transfusions in 1956.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diagnosed hepatitis C, to specifically include Drs. Bernheim and Galbraith.  After acquiring this information and obtaining any necessary authorization, VA should obtain and associate these records with the claims file.

2.  After any additional records are associated with the claims file, a VA physician knowledgeable in the field of infectious diseases, should review the Veteran's entire claims folder and express opinions regarding the following questions:

(a) Is it as likely as not that the Veteran has additional disability, identified as hepatitis C, due to any blood transfusions provided by VA in 1956?  

(b) If so, is the Veteran's additional disability due to:

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in administering the transfusions; or

(2) an event not reasonably foreseeable.

If these matters cannot be medically determined without resorting to mere conjecture, this should be commented upon by the physician.  The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.

3.  Thereafter, VA should undertake any other development deemed necessary and readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



